Case 1:18-cv-00957-CMH-TCB Document 107 Filed 07/02/21 Page 1 of 2 PageID# 1558




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

  UMG RECORDINGS, INC.; et al.
    Plaintiffs,

  v.                                                                Case No.
                                                            1:18-CV-00957-CMH-TCB
  TOFIG KURBANOV, et al.
    Defendants.


                       DEFENDANT’S OBJECTIONS TO
           MAGISTRATE JUDGE’S JUNE 25, 2021 ORDER REQUIRING THE
           CREATION OF MATERIALS FOR PRODUCTION IN DISCOVERY

        Pursuant to Fed. R. Civ. P. 72(a), Defendant Tofig Kurbanov (“Mr. Kurbanov”) objects

 to the Magistrate Judge’s June 25, 2021 Order (Doc. 105) granting Plaintiffs’ Motion to Compel

 the Preservation and Production of Web Server Data (“Plaintiffs’ Motion”) (Doc. 98) for the

 reasons set forth in the hearing and in the accompany Memorandum in Support.

        WEHERFORE, Mr. Kurbanov requests respectfully that his objections be sustained and

 that the Magistrate Judge’s June 25, 2021 Order granting the Plaintiffs’ Motion be set aside.



 Dated: July 2, 2021                                  Respectfully submitted,

                                                      TOFIG KURBANOV
                                                      By Counsel
  /s/ Jeffrey H. Geiger
  Jeffrey H. Geiger (VSB No. 40163)
  SANDS ANDERSON PC
  1111 E. Main Street, Suite 2400
  Bank of America Plaza
  P.O. Box 1998 (23218)
  Richmond, Virginia 23218-1998
  Telephone: (804) 783-7248
  jgeiger@sandsanderson.com
Case 1:18-cv-00957-CMH-TCB Document 107 Filed 07/02/21 Page 2 of 2 PageID# 1559




  /s/ Valentin Gurvits
  Valentin D. Gurvits (pro hac vice)
  BOSTON LAW GROUP, PC
  825 Beacon Street, Suite 20
  Newton Centre, Massachusetts 02459
  Telephone: 617-928-1804
  vgurvits@bostonlawgroup.com

  /s/ Evan Fray-Witzer
  Evan Fray-Witzer (pro hac vice)
  CIAMPA FRAY-WITZER, LLP
  20 Park Plaza, Suite 505
  Boston, Massachusetts 02116
  Telephone: 617-426-0000
  Evan@CFWLegal.com

  Attorneys for Defendant
                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 2nd day of July, 2021, I electronically filed the foregoing with

 the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

 to the following:

        Scott A. Zebrak, Esquire
        Matthew J. Oppenheim, Esquire
        Lucy Grace D. Noyola, Esquire
        Kellyn M. Goler, Esquire
        Oppenheim + Zebrak, LLP
        4530 Wisconsin Avenue, NW, 5th Floor
        Washington, DC 20016
        Email: scott@oandzlaw.com
               matt@oandzlaw.com
               lucy@oandzlaw.com
               kellyn@oandzlaw.com
        Counsel for Plaintiffs
                                                      /s/ Jeffrey H. Geiger
                                                      Jeffrey H. Geiger (VSB No. 40163)
                                                      SANDS ANDERSON PC
                                                      1111 E. Main Street, Suite 2400
                                                      Bank of America Plaza
                                                      P.O. Box 1998 (23218)
                                                      Richmond, Virginia 23218-1998
                                                      Telephone: (804) 783-7248
                                                      jgeiger@sandsanderson.com



                                                  2
